  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIE CLARA WRIGHT HILL                )
a/k/a Willie Clara Hill,                )
                                        )
        Plaintiff,                      )
                                        )          CIVIL ACTION NO.
        v.                              )            2:18cv652-MHT
                                        )                 (WO)
PANATTE, LLC,                           )
                                        )
        Defendant.                      )

                            OPINION AND ORDER

      Plaintiff          filed   this       lawsuit     in    state        court

bringing various federal statutory and state common-law

claims       against      multiple      defendants.           One     of     the

defendants removed the case to this court, asserting

that the court had federal-question jurisdiction over

the     federal         claims     under      28   U.S.C.       § 1331       and

supplemental            jurisdiction        over      the    state     claims

pursuant      to    28    U.S.C.    § 1367.        However,     since       that

time,    all       of    plaintiff’s        federal    claims    have       been

dismissed with prejudice.               Only state common-law claims

against one defendant remain.
    Courts   “may    decline        to    exercise    supplemental

jurisdiction over a claim ... if ... the district court

has dismissed all claims over which it has original

jurisdiction.”      28   U.S.C.     § 1367(c)(3).          Thus,   the

court   ordered   that   the   plaintiff      and    the   remaining

defendant show cause in writing by March 11, 2020, as

to why this case should not be remanded to state court.

See Order (doc. no. 80).          March 11 has come and gone,

and no response was filed.           In addition, the parties

have orally confirmed that they do not oppose remand of

this case to the state court.            The court concludes that

it should decline to exercise supplemental jurisdiction

over the remaining claims in this case, as the state

court is better positioned to address the questions of

state law presented in this case.

                               ***

    Accordingly, it is the ORDER, JUDGMENT, and DECREE

of the court that this case is remanded to the Circuit

Court of Barbour County.


                                2
    The   clerk   of   the   court   is   DIRECTED   to   take

appropriate steps to effect the remand.

    All pending motions are left for resolution by the

state court.

    This case is closed in this court.

    DONE, this the 13th day of March, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
